Citation Nr: 9925325	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability to include arthritis.  

2.  Entitlement to service connection for a bilateral elbow 
disability to include ulnar nerve palsy.  

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

4.  Entitlement to service connection for a bilateral hand 
disability to include arthritis and tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active duty from January 1979 to 
April 1979 and additional periods of active duty for training 
with the Louisiana Army National Guard.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1997 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) which denied service 
connection for a bilateral knee disability to include 
arthritis, a bilateral elbow disability to include ulnar 
nerve palsy, bilateral carpal tunnel syndrome, and a 
bilateral hand disorder to include arthritis and tendonitis.  
In March 1998, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In June 
1998, the RO determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a bilateral knee disability to include arthritis, a bilateral 
elbow disability to include ulnar nerve palsy, bilateral 
carpal tunnel syndrome, and a bilateral hand disorder to 
include arthritis and tendonitis.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for a bilateral knee disability, a bilateral elbow 
disability, bilateral carpal tunnel syndrome, and a bilateral 
hand disability.  She testified at the March 1998 hearing on 
appeal that she was diagnosed with and treated at the Fort 
Sam Houston Army medical facility for some or all of the 
claimed disorders while on active duty.  She stated further 
that she was a licensed practical nurse (LPN) and currently 
employed as a hospital operating room technician.  Clinical 
documentation from the identified military medical facility 
has not been requested.  When a veteran identifies clinical 
treatment associated with specific military facilities, the 
VA has a duty to either undertake an exhaustive record search 
or explain why such action is not justified.  Accordingly, 
this case is REMANDED for the following action:

1. The RO should request that a search be 
made of the records of the Fort Sam 
Houston, Texas, Army medical facility for 
any documentation pertaining to treatment 
of the veteran.  All material produced by 
the requested search should be 
incorporated into the record.  

2.  The RO should contact the veteran and 
request that she provide relevant 
supporting documentation as to her status 
as a LPN and an operating room 
technician.  

3.  The veteran is placed on notice that 
she has a duty to submit evidence of 
well-grounded claims for service 
connection.  Such evidence should consist 
of evidence of the current disability and 
competent evidence linking the disability 
to active duty/active duty for training.  
If the veteran's believes that there is 
relevant outstanding evidence, she should 
forward such evidence for incorporation 
into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


